Appeals from D. C. S. D. Miss. Probable jurisdiction noted. Cases consolidated with No. 76-777 [Connor v. Finch, probable jurisdiction noted, ante, p. 1010] and a total of one and one-half hours allotted for oral argument. Parties shall file and exchange briefs on the merits on or before the close of business Monday, February 7, 1977. Responsive briefs, if any, shall be filed and exchanged on or before the close of business Monday, February 21, 1977. Oral argument set for Monday, February 28, 1977.